Citation Nr: 0022582	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-07 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for 
osteoarthritis of the left knee. 

2.  Entitlement to a compensable evaluation for 
osteoarthritis of the right knee.

3.  Entitlement to a compensable evaluation for degenerative 
arthritis of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May to October 1991 
and from November 1992 to November 1997.  He also served in 
the Army National Guard of Texas and as a Reserve of the 
Army.

The instant appeal arose from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Montgomery, Alabama, which granted claims for service 
connection for osteoarthritis of the left knee, 
osteoarthritis of the right knee, and degenerative arthritis 
of the lumbar spine.  Noncompensable disability evaluations 
were assigned for each disorder.

The Board notes that the veteran also initiated an appeal as 
to additional claims adjudicated in the May 1996 rating 
decision.  However, as those additional claims were excluded 
from the veterans substantive appeal (VA Form 9) dated April 
6, 1999, as well as his representative's written statement, 
dated August 8, 2000, they will not be addressed here.  See 
38 C.F.R. § 20.202 (1999); Fenderson v. West, 12 Vet. App. 
119, 131 (1999).

The veteran has raised claims for entitlement to service 
connection for a sinus disorder and periodontal disease.  
Since these issues have not been developed by the RO, they 
are referred to the RO for appropriate action.  These issues 
are not inextricably intertwined with the issues on appeal 
and therefore would have no effect on initial ratings for 
left knee, right knee, and lumbar spine disorders.  Kellar v. 
Brown, 6 Vet. App. 157 (1994).


REMAND

The veteran contends, in substance, that his service-
connected left knee, right knee, and lumbar spine disorders 
are more severe than the initial disability evaluations 
suggest; therefore, he believes higher evaluations are 
warranted.

In his November 1998 notice of disagreement, the veteran 
referred to VA treatment records, specifically X-ray reports 
of the knees prepared at the VA Outpatient Clinic in 
Huntsville, Alabama.  These records have apparently not been 
associated with the claims folder.  As VA records are 
considered to be constructively included within the record, 
and must be acquired if material to an issue on appeal, it is 
necessary to obtain the aforementioned medical records prior 
to a final decision in this case.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

The Board finds that the evidence currently of record leaves 
unanswered significant questions about the severity of the 
veteran's service-connected right knee, left knee, and lumbar 
spine disorders.  Thus, another examination is warranted.  
Where, as here, arthritis is being evaluated, functional 
disability due to pain must be considered under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999); 
VAOPGCPREC 09-98.  

The Board notes that the veteran's right knee is rated under 
Diagnostic Code 5003, which contemplates limitation of 
motion.  Diagnostic Code 5003 states that where the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the applicable diagnostic codes, a 
rating of 10 percent is warranted for each such major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by evidence of swelling, muscle spasm, 
or painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1999).  Further, the veteran's knees are rated under 
Diagnostic Code 5257.  The Board notes that the VA General 
Counsel, in precedent opinion VAOPGCPREC 23-97, indicated 
that where a veteran has service-connected arthritis of the 
knee and instability, separate ratings may be assigned under 
Diagnostic Codes 5003 (or 5010) and 5257.

In addition, as regards all three service-connected 
disabilities, the role that the veteran's assertions of pain 
played in the rating determination must be clearly explained.  
It is unclear what the specific ranges of motion of the left 
knee, right knee, and lumbar spine are and if the veteran's 
motion is inhibited by pain.  Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has stressed that, in 
evaluating disabilities of the joints, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (1999).  The Court has indicated that 
these determinations should be made by an examiner and should 
be portrayed by the examiner in terms of the additional loss 
in range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).

The Board notifies the veteran that the requested 
examination(s) is being scheduled to assist VA in properly 
adjudicating his claims and that his failure to report for 
the examination(s) may result in his claims being disallowed.  
38 C.F.R. § 3.655 (1999).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his left knee, right knee, and lumbar 
spine disorders that has not already been 
made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1999).  In particular, 
the RO should make an effort to ensure 
that all relevant records of VA 
treatment, including those developed at 
the VA Outpatient Clinic in Huntsville, 
Alabama, have been obtained for review.  
Any additional evidence received should 
be associated with the claims folder.

2.  The RO should arrange for an 
appropriate VA examination(s) for the 
purpose of ascertaining the nature and 
extent of severity of the veteran's 
service-connected left knee, right knee, 
and lumbar spine disorders.  The claims 
folder and a copy of this REMAND must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted, including diagnostic 
radiography such as X-rays, MRI, and CT 
scans that the examiner may deem 
necessary.  The examiner should review 
the results of any testing prior to 
completion of the report.  With respect 
to the functioning of the veteran's left 
knee, right knee, and lumbar spine, 
attention should be given to the presence 
or absence of pain, any limitation of 
motion, swelling, ankylosis (favorable or 
unfavorable), subluxation, lateral 
instability, dislocation, locking of the 
joint, loose motion, crepitus, deformity 
or impairment.  The examiner should 
provide complete and detailed discussion 
with respect to any weakness; 
fatigability; incoordination; restricted 
movement; or pain on motion.  The 
examiner should provide a description of 
the affect, if any, of the veteran's pain 
on the function and movement of his left 
knee, right knee, and lumbar spine.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (1999) (functional loss 
may be due to pain, supported by adequate 
pathology).  In particular, it should be 
ascertained whether there is additional 
motion lost due to pain on use or during 
exacerbation of the disabilities.  The 
examiner is requested to comment on the 
degree of limitation on normal 
functioning caused by pain and the affect 
of his left knee, right knee, and lumbar 
spine disabilities on his employability.  
Range of motion testing should be 
conducted with an explanation as to what 
is the normal range of motion.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of left 
knee, right knee, and lumbar spine 
pathology found to be present.  The 
examiner should provide complete 
rationales for all conclusions reached.

3.  The RO should thereafter take 
adjudicatory action on the veteran's 
claims with consideration of Fenderson v. 
West, 12 Vet. App. 119 (1999) as the 
veteran has, in essence, appealed the 
issue of determination of the initial 
rating as regards those disorders.  The 
adjudicatory action should also include 
the consideration of VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.  If any of the benefits 
sought remain denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to the Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




